PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/182,661
Filing Date: 7 Nov 2018
Appellant(s): Beany et al.



__________________
Joseph R. Steinbrom
Reg. No. 65,223
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 3, 2021 appealing from the Office action mailed November 20, 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 20, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  
New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Withdrawn Rejections
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
I. Rejections under 35 U.S.C. § 112(b).
II. Rejections under 35 U.S.C. § 103.

(3) Response to Argument
I.	Rejections under 35 U.S.C. § 101
The following are argued by Appellant:

1.1.	Appellant argues that the claims are not directed to an abstract idea under prong one of step 2A.

Examiner respectfully disagrees. The limitations of representative claim 1, as drafted, under its broadest reasonable interpretation, cover certain methods of organizing human activity - fundamental economic principles or practices and mental 

Performing steps comprising building, storing, calculating, repeating (the calculation), generating, and outputting data and/or information associated with the financial transactions (e.g.: mere calculation and updating of a value for the bond future package) falls within the certain methods of organizing human activity grouping of abstract ideas. Other than the mere nominal recitation of a generic computer device (i.e.:, at least one processing unit), nothing in the claim elements precludes the steps from fundamental economic principles or practices grouping. Accordingly, for these reasons, the claim recites an abstract idea.

Furthermore, performing steps comprising building, calculating, repeating (the calculation), and generating data and/or information associated with the financial transactions (e.g.: mere calculation and updating of a value for the bond future package) falls within the mental processes of abstract ideas. See MPEP 2016.04(a)(2)(III)(C). Other than the mere nominal recitation of a generic computer device (i.e.:, at least one processing unit), nothing in the claim elements precludes the 

Independent claim 8 recites limitations substantially similar to those of representative claim 1 and are therefore not directed to eligible subject matter for at least the reasons cited above for the limitations of claim 1 as not directed to eligible subject matter.

Although, the Appellant does not argue against the rejection for dependent claims 3, 4, 10, and 11, the performing steps of calculating falls within the mathematical concepts grouping of abstract ideas. See MPEP 2016.04(a)(2)(I)(B). Nothing in the claims precludes the steps from the mathematical formulas or equations grouping. Accordingly, for these reasons, the claims recite an abstract idea.

Examiner thus asserts that Appellant’s argument is unpersuasive.

1.2. Appellant argues that the claims include additional elements that in combination recite a specific improvement – e.g., provide a specific solution to overcome a problem arising in the technical field of processing financial products, that integrates the claim into a practical application under prong two of step 2A.

Examiner respectfully disagrees. The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally apply the 

Furthermore, the Appellant argues that the limitation “calculating, prior to separation of the data package, … whereby it is not necessary to repeatedly build and store updated data packages” integrates the abstract idea into a practical application because it improves the functioning of a computer. The limitation is not an additional element. Regardless, even if considered as an additional element, the limitation merely uses a computer as a tool to perform an abstract idea. See MPEP 2016.05(f)(2). As such, the alleged additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is therefore directed to an abstract idea.

According to the 2019 PEG, limitations that are indicative of integration into a practical application include:

Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)

Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo

Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b)

Effecting a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c)


Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. The computing system in all the steps is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The claims at issue do not require any non-generic computer, network, or other components, or even a non-generic arrangement of known components but merely call for performance of the claimed functions on a set of generic computer components. The computing system in all the steps of the claim is recited at a high-level of generality (i.e., as generic processors performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, the claims are directed to an abstract idea.

Examiner thus asserts that Appellant’s argument is unpersuasive.

The Appellant does not argue against the Step 2B analysis in the Office action.




Respectfully submitted,

/BROCK E TURK/
Examiner, Art Unit 3692                                                                                                                                                                                                        

Conferees:
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692          

/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692                                                                                                                                                                                                                                                                                                                                                                                                      

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.